UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1384


THADDEUS DARNELL COSBY,

                     Plaintiff - Appellant,

              v.

TOWN OF FARMVILLE; FARMVILLE POLICE DEPARTMENT; H. A. HOYLE, JR.,
Individually and in his Official Capacity as an Officer of the Farmville Police Department;
STEWART GODSEY, Individually and in his Official Capacity as an Officer of the
Farmville Police Department; THE ESTATE OF TIMOTHY M. BOURNE; OFFICE OF
THE COMMONWEALTH’S ATTORNEY FOR PRINCE EDWARD COUNTY,
VIRGINIA; MORGAN GREER, Individually and in his Official Capacity as Assistant
Commonwealth’s Attorney for Prince Edward County, Virginia; J. DAVID EMET,
Individually; UNKNOWN OFFICERS, 1 – 11,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:20-cv-00494-REP)


Submitted: September 14, 2021                               Decided: September 17, 2021


Before THACKER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Thaddeus Darnell Cosby, Appellant Pro Se. Maurice Scott Fisher, Jr., HARMAN
CLAYTOR CORRIGAN & WELLMAN, Glen Allen, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Thaddeus Darnell Cosby appeals the district court’s order denying his motions for

extensions of time to serve his complaint on some Defendants and to file a response to

other Defendants’ motion to dismiss in Cosby’s 42 U.S.C. § 1983 action, and dismissing

Cosby’s claims against those Defendants. * On appeal, we confine our review to the issues

raised in the informal brief. See 4th Cir. R. 34(b). Because Cosby’s informal brief does

not challenge the basis for the district court’s disposition, he has forfeited appellate review

of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The

informal brief is an important document; under Fourth Circuit rules, our review is limited

to issues preserved in that brief.”). Accordingly, we affirm the district court’s judgment.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




       *
          As the district court has since disposed of Cosby’s claims against the remaining
Defendants in the action, we may consider his appeal of this order. See Houck v. Substitute
Tr. Servs., Inc., 791 F.3d 473, 479 (4th Cir. 2015) (discussing doctrine of cumulative
finality).

                                              3